Citation Nr: 1229413	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-27 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to reimbursement of medical expenses by the Department of Veterans Affairs (VA) for the cost of non-VA medical treatment at a private medical facility from January 8, 2004, to January 14, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from December 1945 to December 1946 and from February 1952 to November 1953. 

This matter is on appeal from a February 2010 determination by the Department of Veterans Affairs Medical Center (VAMC) in Tampa, Florida, also known as the James A. Haley VA Hospital.

The following determination is based on review of the Veteran's claims file in addition to her Virtual VA "eFolder ."

By a rating decision dated December 1998, the Veteran was deemed to be incompetent based on the Veteran's brain syndrome.  The record further reflects that the Veteran's daughter has served has his durable power of attorney (DPOA) and primary caregiver.  That document does not appear to be of record.  Correspondence from the VAMC has also been directed to the Veteran rather than his DPOA.  As such, this decision is identifying the Veteran as the appellant, although his DPOA appears to have presented the claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Between January 8, 2004 and January 14, 2004, the Veteran received emergency medical services at Orlando Regional Healthcare System, a non-VA medical facility for which he incurred medical expenses, for a nonservice-connected disability; the Veteran has been reimbursed for his treatment at that facility from December 28, 2003, to January 7, 2004. 

2.  At the time the emergency medical service were provided, the Veteran had a total disability, permanent in nature, resulting from a service-connected disability.

3.  The emergency medical services provided at Orlando Regional Healthcare System were of such a nature that a reasonably prudent person would expect that delay in seeking immediate medical attention would be hazardous to life or health

4.  VA or other Federal facilities were not feasibly available and an attempt to use them beforehand would not have been reasonable.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical treatment incurred at a private medical facility from January 8, 2004, to January 14, 2004, have been met.  38 U.S.C.A. §§ 17031728, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.52, 17.54, 17.120-132 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  As the Board's decision herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.


(CONTINUED NEXT PAGE)



Laws and Regulations

The Veteran is seeking entitlement to payment or reimbursement from VA concerning medical treatment incurred at a private medical facility from January 8, 2004, to January 14, 2004.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  38 U.S.C.A. § 1703(a) (West 2002 & Supp. 2011).  

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725.  The Board notes that effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities. The purpose of these amendments is to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728. 

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that three criteria are met:  

(a) For veterans with service connected disabilities.  Emergency treatment not previously authorized was rendered to a veteran in need of such emergency treatment:  (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) In a medical emergency.  Emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.; and 

(c)  When Federal facilities are unavailable.  VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728 (West 2002 & Supp. 2011); 38 C.F.R. § 17.120 (as amended, effective January 20, 2012, at 76 Fed. Reg. 79067 (December 21, 2011); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Under 38 C.F.R. § 17.121 (2012) VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended except under certain circumstances.  For this purpose, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, the Veteran who received emergency treatment: (1) Could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or (2) Could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.  Claims for payment or reimbursement of the costs of continued treatment not previously authorized may only be approved for continued, non-emergency treatment, if: (1) The non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), and the transfer of the veteran was not accepted; and (2) The non-VA facility made and documented reasonable attempts to request transfer of the veteran to a VA facility (or to another Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients, at a local VA (or other Federal facility) and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  38 U.S.C. § 17.121 (as amended, effective January 20, 2012, at 76 Fed. Reg. 79067 (December 21, 2011).

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.1000-1008 (2011); 76 Fed. Reg. 79067 (December 21, 2011).  However, as the claim is being granted under § 1728, further discussion of the less restrictive § 1725 and its underlying regulation is not deemed necessary.



Factual Background and Analysis

The Veteran is seeking entitlement to reimbursement of unauthorized medical expenses incurred during treatment at Orlando Regional Healthcare System from January 8, 2004, to January 14, 2004. 

A December 1976 rating decision of record detailed that the Veteran had been assigned a 100 percent evaluation from December 1, 1953, for organic brain syndrome due to brain trauma with encephalopathy manifested by complete spastic paralysis of the right upper and lower extremities with loss of elbow and knee action, a 60 percent evaluation from December 7, 1960, for expressive aphasia, and a 30 percent evaluation from May 14, 1970, for grand mal seizures as well as awarded special monthly compensation. 

As noted above, based on the Veteran's brain syndrome, he was deemed to be incompetent by the RO in a December 1998 rating decision of record.  The record further reflects that the Veteran's daughter has served has his durable power of attorney and primary caregiver.

Voluminous private treatment records from Orlando Regional dated from December 28, 2003, to January 14, 2004, detailed that the Veteran suffered inhalation and facial burns from a house fire while staying with family when his primary caregiver (his daughter) was out of town.  He initially presented to St. Cloud Hospital following the burn event and was pulse less.  He was successfully resuscitated after several codes, medically stabilized and transferred by ambulance to Orlando Regional.  His hospital course required initial care in the burn ICU and consultation with the surgery critical care team.  The Veteran underwent a cardiac catheterization on January 4, 2004, and was found to have significant single vessel coronary artery disease including 80-90% ostial disease of the left anterior descending coronary artery.  He was felt to be a candidate requiring cardiac surgery and a cardiac consultation was performed on January 6, 2004.  On physical examination, vital signs were noted to be stable.  The Veteran was described as alert, oriented, extubated, and responsive.  He underwent minimally invasive coronary artery bypass surgery on January 7, 2004, to treat his significant critical stenosis of the proximal portion of the LAD.

The Veteran was noted to suffer postoperative complications including pneumonia, leukocytosis, anemia, malnutrition, and urinary tract infection.  He was noted to be in stable condition on discharge on January 14, 2004, and placed in a skilled nursing facility.  

In a March 2005 statement from the billing department at Orlando Cardiovascular Institute, it was indicated that their provider, J. H. B., M. D., provided surgical services to the Veteran and that the surgical services required were not available in a VA facility. 

A May 2005 statement from J. H. B., M. D. included his opinion that the emergency services were performed on an urgent basis were required to correct the Veteran's life threatening condition and place him on a road to recovery.  The physician indicated that he wanted to respond to any denial of services on January 7, 2004, noting that the Veteran underwent a comprehensive cardiovascular evaluation and was forwarded to have emergency coronary arterial bypass. 

In a June 2005 statement, the Veteran asserted that he did not reach stability until after recovering from surgery.  He contended that if he had been transferred to VA and even survived the two hour trip, surgery would not have been available to keep him alive.  

In a July 2009 statement, a private physician involved in the Veteran's treatment at Orlando Regional, J. C., M. D., described the Veteran's condition upon his arrival at that facility.  It was again noted that the Veteran suffered an episode of hypotension and bradycardia that required cardiopulmonary resuscitation during his transfer to the burn trauma ICU at Orlando Regional and that he required several cardiopulmonary resuscitation attempts on arrival to the unit with placement on mechanical ventilation and required intravenous medications to support blood pressure.  After being ruled in for a non-Q wave myocardial infarction, the physician specifically stated that the Veteran was considered unstable to be transferred to another institution.  He indicated that after evaluation a single vessel coronary artery bypass surgery was recommended.  Due to the Veteran's medical condition at that time, the physician reiterated that it was medically necessary for the Veteran to remain at Orlando Regional for his bypass surgery. 

In August 2009, J. H. B., M. D. provided another letter of medical necessity.  The physician noted that the Veteran was found to have significant critical stenosis of the proximal portion of the LAD (left anterior descending) and needed coronary artery bypass immediately.  He performed the coronary artery bypass, infiltration of T2-T7, and transesophageal echocardiography operation. 

In a February 2010 statement, the VAMC Chief Medical Officer (CMO) discussed the Veteran's medical history.  It was indicated that he was injured in a house fire in December 2003 and taken to a nearby private hospital (St. Cloud) and then transferred to the burn unit at Orlando Regional, apparently having a cardiac arrest at St. Cloud and arriving at Orlando Regional orally intubated and in again in cardiac arrest.  He was admitted with an echocardiogram revealing acute myocardial infarction.  The CMO found that the record showed the Veteran was stabilized being fairly comfortable with normal vital signs and no chest pain in the first few days of admission.  After being extubated on December 30, 2003, he underwent an echo of the heart and cardiac catheterization on January 4, 2004, which revealed disease of his left anterior descending coronary artery.  Open heart surgery was advised and performed on January 7, 2004.  The physician highlighted that there was no record of either private facility attempting to contact the VA hospital in Tampa as required.  He concluded that the Veteran was stable enough to be transferred to the VA hospital in Tampa on January 7, 2004, and recommended denial of VA coverage after that date.  He noted that the distance between St. Cloud and Orlando Regional was 26 miles while the distance from Orlando Regional to the VA hospital in Tampa was 82 miles (mostly on interstates). 

In the February 2010 decision, the VAMC relied on the February 2010 statement of the VAMC CMO, denying the claim because as of January 7, 2004, the Veteran's condition had stabilized and he could have been transferred to a VA facility.  The VAMC also found that the Veteran could be reimbursed for his treatment at Orlando Regional from December 28, 2003, to January 7, 2004. 

In a May 2010 notice of disagreement, the Veteran's daughter, in her capacity as his durable power of attorney, indicated that she was told by the cardiologist and surgeon at Orlando Regional that her father needed immediate bypass surgery and was not stable enough to undergo a transfer to the VA hospital in January 2004.  She reiterated that the Veteran was awarded 100 percent, that his situation was clearly an emergency where immediate medical intervention was necessary, and that the additional seven days of hospitalization should be covered. 

As an initial matter, the Veteran has been in receipt of a 100 percent scheduler rating since 1953.  The longstanding nature of the Veteran's ratings indicates that they are protected ratings, which are not subject to future reduction and, thus, are considered permanent.  38 C.F.R. § 3.951(b) (2011).  Accordingly, having established that the Veteran's service-connected disability is productive of total, permanent impairment, the Board finds that he qualifies for reimbursement for emergent care or services for any disability provided that certain conditions are met under 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120(a)(3).

The Board must now consider whether a medical emergency existed on the dates in question such that any delay in treatment would have been hazardous to the Veteran's life or health.  38 U.S.C.A. § 1728(a)(1); 38 C.F.R. § 17.120(b). Additionally, the Board must ascertain whether alternatives to private hospitalization such as VA or other federal facilities, were feasibly available. 38 U.S.C.A. § 1728(a)(3) (West 2002); 38 C.F.R. § 17.120(c).  Finally, the Board must determine that the private treatment for which reimbursement is being sought did not extend past the date on which the medical emergency ended.  38 C.F.R. § 17.121.

The Board notes that the factors contemplated under 38 U.S.C.A. § 1728(a)(1) and 38 U.S.C.A. § 1728(a)(3) are interrelated as the urgency of the private treatment in question bears directly on the issue of whether a VA or federal facility was feasibly available.  Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  Moreover, the Board considers it significant that the applicable regulatory provisions expressly note that one example of a situation in which VA or other federal facilities would not be considered feasibly available, and an attempt to obtain them beforehand would not be considered reasonable, arises when a veteran is brought to a hospital in an ambulance and the on-site medical personnel determine that the nearest available appropriate level of care is at a non-VA treatment center. 38 C.F.R. § 17.1002(c); 38 C.F.R. § 17.120(c).  Such was the case here. 

The Board finds that the Veteran's demonstrated need for ambulance transport from St. Cloud to Orlando Regional, in tandem with the decision of the private hospital personnel at Orlando Regional to admit him for immediate and extensive inpatient care, notwithstanding their knowledge of his normal VA treatment regimen, are sufficient to establish the existence of a medical emergency for which any delay in treatment would have jeopardized the Veteran's life or health.  38 U.S.C.A. § 1728(a)(1); 38 C.F.R. § 17.120(b). 

Additionally, the Board finds that the above combined factors effectively indicate that VA or other federal facilities were not feasibly available during the relevant time period.  38 U.S.C.A. § 1728(a)(3); 38 C.F.R. § 17.120(c).  While the VAMC CMO highlighted that there was no record of any attempts by Orlando Regional to contact the VA hospital in Tampa as required, there is also nothing in the private treatment records from Orlando Regional that suggested the treating physicians were willing to release the Veteran for care at another facility.  In fact, multiple statements from the treating physicians at Orlando Regional associated with the record in 2005 and 2009 showed their medical opinions that the Veteran was considered unstable to be transferred to another institution and required emergency heart surgery.  

In addition, under 38 C.F.R. § 17.121, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, the Veteran who received emergency treatment could have been transferred from the non-VA facility to a VA medical center for continuation of treatment.  The Board is cognizant that the VAMC CMO reviewed the file and concluded that the Veteran was stable enough to be transferred to the VA hospital in Tampa on January 7, 2004.  He found that the record showed the Veteran was stabilized being fairly comfortable as well as extubated with normal vital signs and no chest pain in the first few days of admission.  The physician also noted the distance between Orlando Regional to the VA hospital in Tampa was 82 miles (mostly on interstates) factored into his findings. 

However, the Board must also highlight the equally probative statements of the private treating physicians who treated the Veteran at Orlando Regional in January 2004.  The physicians consistently referred to the Veteran's January 2004 operation as an emergency surgery, specifically found that it was medically necessary for the Veteran to remain at Orlando Regional for his bypass surgery due to his medical condition at that time, and opined that the Veteran was considered unstable to be transferred to another institution.

Under these circumstances, the Board concludes that the evidence of record on the question of when the Veteran's medical emergency ended and he could have been transferred to the nearest VA hospital was equally balanced.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board has considered the Veteran and his daughter's assertions that he was not stable enough to undergo a transfer to the VA hospital in January 2004 and advised that his condition necessitated immediate heart surgery.  As the statements from the Veteran and his daughter are consistent with evidence submitted on his behalf, the Board finds those assertions to be credible in this respect.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing).

Based on the foregoing discussion, the Board finds that the evidence is at least in equipoise, and that payment or reimbursement of medical expenses incurred at Orlando Regional Healthcare System between January 8, 2004, and January 14, 2004, is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Thus, the appeal is granted.


ORDER

Entitlement to reimbursement of medical expenses by VA for the cost of non-VA medical treatment at a private medical facility from January 8, 2004, to January 14, 2004, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


